Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-24 are pending. 

Election/Restrictions

2.	Applicant's election without traverse of Group I, claims 1-7, in the reply filed on 10/28/2014 is acknowledged. 
Claims 8-24 are withdrawn for being drawn to non-elected inventions. 
	Claims 1-7 are examined on the merits.

The requirement is still deemed proper and is therefore made FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
3.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,774,336. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Instant claims 1-7 are drawn to a polynucleotide comprising: a plant promoter that is functional in maize; and a synthetic nucleotide sequence encoding a polypeptide encoded by a native nucleotide sequence in the genome of an organism other than a maize plant, wherein the synthetic nucleotide sequence has been codon-optimized to remove codons selected from the group consisting of TTA, CTA, GTA, CGT, AGT, and CGA, from the native nucleotide sequence, wherein the synthetic nucleotide sequence comprises at least one polyadenylation sequence selected from the group consisting of AATAAA, AATAAT, AACCAA, ATATAA, AATCAA, ATACTA, ATAAAA, ATGAAA, AAGCAT, ATTAAT, ATACAT, AAAATA, ATTAAA, AATTAA, AATACA, and CATAAA, present in the same number and in the same location as in the native nucleotide sequence, wherein the synthetic nucleotide sequence does not comprise any polyadenylation sequence selected from the group consisting of AATAAT, AACCAA, ATATAA, ATACTA, ATAAAA, ATGAAA, AAGCAT, ATTAAT, ATACAT, AAAATA, ATTAAA, AATTAA, AATACA, and CATAAA in a different number or location than in the native nucleotide sequence, and wherein the synthetic nucleotide sequence does not comprise a polyadenylation sequence selected from the group consisting of ATATAT, TTGTTT, TTTTGT, TGTTTT, TATATA, TATTTT, TITTTT, ATTTTT, TTATTT, TITATT, TAATAA, ATTTAT, TATATT, TTTTAT, ATATTT, TATTAT, TGTTTG, 

	Claims 1-43 of U.S. Patent No. 10,774,336 teach a system for expressing a heterologous polypeptide of interest in a cell of a maize plant, the system comprising: a reference nucleotide sequence encoding the polypeptide of interest from the genome of an organism other than the maize plant;  and a synthetic polynucleotide comprising: a nucleotide sequence encoding the polypeptide of interest, wherein the nucleotide sequence has been codon-optimized to remove all codons selected from the group consisting of TTA, CTA, GTA, CGT, AGT, and CGA from the reference nucleotide, wherein the synthetic polynucleotide nucleotide sequence encoding the polypeptide of 
interest comprises at least one polyadenylation sequence selected from the group consisting of AATAAA, AATAAT, AACCAA, ATATAA, AATCAA, ATACTA, ATAAAA, 
ATGAAA, AAGCAT, ATTAAT, ATACAT, AAAATA, ATTAAA, AATTAA, AATACA, and CATAAA, present in the same number and in the same location as in the reference 
nucleotide sequence, wherein the synthetic polynucleotide nucleotide sequence 
encoding the polypeptide of interest does not comprise any polyadenylation 
sequence selected from the group consisting of AATAAT, AACCAA, ATATAA, ATACTA, 
ATAAAA, ATGAAA, AAGCAT, ATTAAT, ATACAT, AAAATA, ATTAAA, AATTAA, AATACA, and CATAAA in a different number or location than in the reference nucleotide 
sequence, and wherein the synthetic polynucleotide nucleotide sequence encoding 
the polypeptide of interest does not comprise a polyadenylation sequence 
selected from the group consisting of ATATAT, TTGTTT, TTTTGT, TGTTTT, TATATA, 
 or wherein said synthetic DNA sequence encodes an insecticidal protein; or the transgenic plant or cell comprising the synthetic DNA. Therefore, claims 1-43 of U.S. Patent No. 10,774,336 anticipates instant claims.



Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Li Zheng whose telephone number is 571-272-8031.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/
Primary Examiner, Art Unit 1662